OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                 .•- P.O.' BOX 12308, CAPII0LJ§TAT4PN,AUSTIN.JfiXAS 78711

          OFFICIAL BUS5MESS            >•:).?.'-                                  •tiJi.iviMi:   jj^!..j
                                     ,n<0
          STATE OF TEXAS *%&>*
          FEWALTY FOR             ri' •So
                                      ** t
2/25/2015PRIVATE USE                                                          MAR02         2015

WILLIAMS, BILLY                f r. Ql'ftojpjppgar
                                           _       MAIUED FROM Z1P^ftfg^Voi
                                                                       ,„.-,-«.
On this day, the application for;1i:07^WritLof;Habeas Corpus has been"reoeived
and presented to the Court.        ''''^•'"r-fi'M^/t'^
                                                                            Abel Acosta, Clerk

                              BILLY WILLIAMS

                ^
               -«*•
                              POLUNSKY UNIT - TDC # 1042330
                              3872 FM350S.
                              LIVINGSTON, TX 77351